                 Case 19-12502-LSS                 Doc 288     Filed 01/16/20         Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



In re:                                                    Chapter 11

                                                          Case No. 19-12502 (LSS)
                                               1
BUMBLE BEE PARENT, INC., et al.,
                                                          (Jointly Administered)

                             Debtors.                     Sale Hearing Date: TBD
                                                          Objection Deadline: January 16, 2020 4:00 p.m. (ET)

                                                          Re: D.I. 31, 171 & 206




 OFFICIAL COMMITTEE OF UNSECURED CREDITORS’ GLOBAL RESERVATION
   OF RIGHTS IN CONNECTION WITH DEBTORS’ MOTION FOR AN ORDER (A)
 APPROVING THE STALKING HORSE AGREEMENT; (B) APPROVING THE SALE
 TO THE STALKING HORSE BIDDER (OR BACKUP BIDDER) OF SUBSTANTIALLY
 ALL OF THE PURCHASED ASSETS OF THE DEBTORS, PURSUANT TO SECTION
  363 OF THE BANKRUPTCY CODE FREE AND CLEAR OF ALL LIENS, CLAIMS,
  INTERESTS, AND ENCUMBRANCES; (C) APPROVING THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
     LEASES PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE, (D)
  AUTHORIZING THE DEBTORS TO CONSUMMATE TRANSACTIONS RELATED
              THERETO, AND (E) GRANTING RELATED RELIEF


         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 bankruptcy cases (the “Chapter 11 Cases”) of the above-captioned debtors (collectively,

the “Debtors”), by and through its undersigned proposed counsel, hereby submits this global

reservation of rights (this “Global Reservation”) in connection with the above-referenced motion




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     numbers, are: Bumble Bee Parent, Inc. (5118); Bumble Bee Holdings, Inc. (1051); Bumble Bee Foods, LLC
     (0146); Anova Food, LLC (2140); and Bumble Bee Capital Corp. (7816). The headquarters for the above-
     captioned Debtors is 280 Tenth Avenue, San Diego, CA 92101.
                Case 19-12502-LSS              Doc 288        Filed 01/16/20       Page 2 of 4



filed by the Debtors (the “Sale Motion”) 2 [D.I. 31]. In support of this Global Reservation, the

Committee respectfully states as follows:

                                              BACKGROUND

        1.       The Sale Motion was filed contemporaneously with the Debtors’ petitions for relief

on November 21, 2019 (the “Petition Date”).

        2.       The Sale Motion includes, as Exhibit C, a proposed sale order (the “Proposed Sale

Order”).

        3.       Paragraphs 23 through 27 of the Proposed Sale Order would authorize the Debtors

to assume and assign the Assumed Contracts to the Buyer pursuant to Section 365 of the

Bankruptcy Code.

        4.       Paragraph 24 of the Proposed Sale Order provides, in relevant part, as follows:

                 Each non-Debtor party to an Assumed Contract is forever barred,
                 estopped, and permanently enjoined from asserting against the
                 Debtors or Buyer, their Affiliates, successors, or assigns, or the
                 property of any of them, any default existing as of the date of the
                 Sale Hearing if such default was not raised or asserted prior to or at
                 the Sale Hearing.

        5.       Paragraph 25 of the Proposed Sale Order provides as follows:

                 To the extent a non-Debtor party to an Assumed Contract failed to
                 timely object to a proposed Cure Amount, such Cure Amount has
                 been and shall be deemed to be finally determined and any such non-
                 Debtor party shall be prohibited from challenging, objecting to, or
                 denying the validity and finality of the Cure Amount at any time.

                                      RESERVATION OF RIGHTS

        6.       Because the scope of paragraphs 24 and 25 of the Proposed Sale Order is unclear,

the Committee files this Global Reservation to explicitly and expressly preserve and reserve the




2
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in the Motion.


                                                        -2-
              Case 19-12502-LSS          Doc 288       Filed 01/16/20    Page 3 of 4



rights of all unsecured creditors whose executory contracts are assumed and assigned pursuant to

the Sale Motion to assert any and all claims and causes of action against the Debtors or third parties

arising from the Debtors’ prepetition price-fixing activities irrespective of the proposed Cure

Amounts set forth in the Debtors’ Notice of Potential Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases and Proposed Cure Amounts [D.I. 206].

       7.      Language should be added to any sale order providing that any such claims and

causes of action held by unsecured creditors that may arguably relate to an executory contract are

not waived vis-à-vis the Debtors or any third parties by virtue of assumption and assignment of

such executory contract.




                               [Remainder of Page Intentionally Left Blank]




                                                 -3-
              Case 19-12502-LSS         Doc 288      Filed 01/16/20    Page 4 of 4



       8.      Nothing in this Global Reservation is, or shall be deemed, a waiver of the

Committee’s right to object to the Sale Motion on any grounds and this Global Reservation is

being filed solely to meet the January 16, 2020 cure objection deadline.


Dated: January 16, 2020
       Wilmington, Delaware                          BAYARD, P.A.

                                                     /s/ Gregory J. Flasser
                                                     Justin R. Alberto (No. 5126)
                                                     Erin R. Fay (No. 5268)
                                                     Gregory J. Flasser (No. 6154)
                                                     600 N. King Street, Suite 400
                                                     Wilmington, Delaware 19801
                                                     Telephone: (302) 655-5000
                                                     Facsimile: (302) 658-6395
                                                     Email: jalberto@bayardlaw.com
                                                             efay@bayardlaw.com
                                                             gflasser@bayardlaw.com

                                                     -and-

                                                     LOWENSTEIN SANDLER LLP
                                                     Eric Chafetz
                                                     Andrew Behlmann
                                                     1251 Avenue of the Americas
                                                     New York, New York, 10020
                                                     Telephone: (212) 262-6700
                                                     Facsimile: (212) 262-7402
                                                     Email: EChafetz@lowenstein.com
                                                           ABehlmann@lowenstein.com

                                                     Proposed Co-Counsel for the Official
                                                     Committee of Unsecured Creditors




                                               -4-
